          Case 1:19-cv-08543-PAE Document 4 Filed 11/18/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ X

JOHN BAYLES,                           :
                                       :              CASE NO.: 19-cv-08543-PAE
                 Plaintiffs,           :
                                       :
      vs.                              :
                                       :
CARBON BLACK INC., PATRICK             :
MORLEY, JEFFREY FAGNAN, RONALD         :
NORDIN, VANESSA PEGUEROS, JOSEPH :
TIBBETTS, JR., JILL WARD, TOM          :
KILLALEA, and ANTHONY ZINGALE,         :
                                       :
                 Defendants.           :
-------------------------------------- X

                                   NOTICE OF DISMISSAL

       Notice is hereby given that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, Plaintiff voluntarily dismisses the above-titled action as moot. This notice of dismissal

is being filed with the Court before service by Defendants of either an answer or a motion for

summary judgment.

Dated: November 18, 2019                           Respectfully Submitted,

                                                   MONTEVERDE & ASSOCIATES PC

                                                   /s/ Juan E. Monteverde____________
                                                   Juan E. Monteverde (JM-8169)
OF COUNSEL:                                        The Empire State Building
                                                   350 Fifth Avenue, Suite 4405
ADEMI & O’REILLY, LLP                              New York, New York 10118
Guri Ademi                                         Tel: 212-971-1341
Jesse Fruchter                                     Fax: 212-202-7880
3620 East Layton Avenue
Cudahy, Wisconsin 53110                            Attorney for Plaintiff
Tel: (414) 482-8000
Fax: (414) 482-8001
Email: gademi@ademilaw.com
        jfruchter@ademilaw.com
